
	

114 HR 4572 IH: Workforce Training Enhancement Act of 2016
U.S. House of Representatives
2016-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4572
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2016
			Mr. Nolan introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Trade Act of 1974 to authorize a State to reimburse certain costs incurred by the
			 State in providing training to workers after a petition for certification
			 of eligibility for trade adjustment assistance has been filed, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Workforce Training Enhancement Act of 2016. 2.FindingsCongress makes the following findings:
 (1)The viability of the domestic steel industry is crucial to the United States economy and national security.
 (2)The steel and taconite iron mining industries have been severely impacted by the foreign dumping and overproduction of steel and are continually faced with unfair trade practices.
 (3)In 2014, United States imports of steel and steel products increased by 36 percent and captured 28 percent of the total United States steel market. In 2015, United States imports of steel and steel products continued to increase, and captured 29 percent of the total United States steel market.
 (4)In 1974, Congress enacted the Trade Act of 1974 (19 U.S.C. 2101 et seq.), which established the trade adjustment assistance program under chapter 2 of title II of that Act (19 U.S.C. 2271 et seq.) to assist workers who have been adversely affected by trade.
 (5)The trade adjustment assistance program provides vital benefits and services to workers whose employment has been adversely affected by foreign trade. Those benefits and services include education and training, income support, relocation assistance, job search assistance, and the health coverage tax credit.
 (6)Since the inception of the trade adjustment assistance program, more than 5,000,000 United States workers have been certified as eligible for benefits and services under the program.
 (7)As of September 30, 2015, the trade adjustment assistance program had served more than 2,200,000 workers.
 (8)In fiscal year 2015, the Department of Labor certified 413 petitions for eligibility for the trade adjustment assistance program, which provided access to trade adjustment assistance benefits for 57,631 workers.
 (9)In 2015, more than 13,000 new participants were enrolled in the trade adjustment assistance for workers program and the program provided services and benefits to more than 47,000 workers.
 (10)From fiscal year 2012 through fiscal year 2015, the average processing time for a petition under the trade adjustment assistance for workers program was 49.1 days and the average processing time for fiscal year 2015 was 47.2 days.
 (11)The trade adjustment assistance program provides vital education and training services to assist trade-affected workers to acquire new skills and prepare for new employment.
 (12)From 2012 through 2015, more than 9,800 steelworkers and iron ore miners in 17 States lost their jobs as a result of increases in imports of steel and steel products and were certified as eligible to apply for the trade adjustment assistance program.
 (13)In fiscal year 2015, more than 6,500 steelworkers were certified as eligible for trade adjustment assistance, including workers who were laid off or furloughed in 2014.
 (14)In order to empower workers who have been adversely affected by foreign trade, States should have the option of providing the funding for vital educational and training programs for workers while their petitions for certification of eligibility for trade adjustment assistance is pending.
			3.Authorization of States to reimburse certain costs of providing training to workers after a
			 petition for trade adjustment assistance is filed
 (a)In generalSection 236(a)(6) of the Trade Act of 1974 (19 U.S.C. 2296(a)(6)) is amended by adding at the end the following:
				
					(C)
 (i)If the conditions described in clause (ii) are met, a State may use the funds distributed to the State under paragraph (2) to reimburse the costs of providing training to a worker before the worker is approved for training under paragraph (1) paid by—
 (I)the State from funds provided by the State; (II)the State or local workforce development areas within the State from funds available under subtitle B of title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3151 et seq.); or
 (III)an eligible entity under section 170 of that Act (29 U.S.C. 3225) in the State from funds available under that section.
 (ii)The conditions described in this clause are met if— (I)as of the date of the reimbursement under clause (i) the worker is covered by a certification for eligibility under subchapter A; and
 (II)the training, the costs of which are being reimbursed— (aa)commenced after the date on which the total or partial separations of the group of workers covered by the certification for eligibility began or threatened to begin; and
 (bb)meets the requirements for approval of training under paragraph (1).. (b)Conforming amendmentSection 236(a)(4)(B) of the Trade Act of 1974 (19 U.S.C. 2296(a)(4)(B)) is amended by striking No and inserting Except as provided in paragraph (6)(C), no.
			
